On Rehearing.

Sherwood, C. J.
This case has been re-argued, not upon the merits, however, but upon the point of the sufficiency of the bill of exceptions, i. e., whether it is to be regarded as part of the record in consequence of the steps taken in the lower court with that object in view.
*6433. notice: preai^onrts1 observe their own rules. *642I. Conceding that the original entry of record was insufficient to authenticate the bill of exceptions and show *643that it was “filed,” we are all of opinion that any defect in this regard was remedied nune pro func entry made at a subsequent term. It is insisted by counsel for plaintiff that the entry just mentioned did not have the effect designed, for the reason that the requisite notice was not given as required by law. The record shows that notice of the intended application was served on one of plaintiff’s attorneys of record two days prior to the time fixed -for hearing the application, and one day before such application upon another of plaintiff’s attorneys who resided in the town where the court was held. The statute with regard to notices in general provides that: “ Notices shall, unless a-different time is prescribed by law or the practice of the court, be given at least five days before the time appointed for the hearing of the motion, pleading or other proceeding.” This statute, it will be observed, only fixes five days as a general rule, for giving notices, and that this general rule is to prevail, “ unless a different time is prescribed.” Doubtless a different time could have been prescribed by the practice of the Audrain circuit court for the service of notices, other than that fixed by general statutory regulation; and, if such practice were at all consistent with reason, we would not interfere with it. It is to be presumed that, in making the corrective entry, the court conformed to a different time prescribed by its own practice for the giving of notices in such eases. Such presumptions are constantly indulged in, in respect to the action of the circuit courts. If the action of the lower court in the present instance did not conform with its rules of practice, it would be very easy to show it, and thus overthrow the course taken by that court in making the amendatory entry in question. As there is- nothing appearing to combat the presumption above mentioned, as the party who alleges error in this regard has not proved it,-such presumption, in accordance with a familiar rule, must continue to pre*644vail and give sanction and validity to the course in this respect which the circuit court took.
i bill or exoepTI0I,S 2. But it is pressed upon our attention that, even if the nunc pro tunc entry accomplished all it was designed to accomplish, the plight of the defendant is not bettered thereby, because, although a motion for a new trial was filed at the term the trial occurred, and was continued over and not determined until the next term, that no bill of exceptions having been filed at the trial term, when certain exceptions were taken, that such exceptions could not be saved or preserved by a bill of ■excejDtions filed at the next term, upon the overruling of the motion for a new trial, which motion was incorporated in such bill. The contrary view has twice been held by this court, and a number of years ago, Riddlesbarger v. McDaniel, 38 Mo. 138; Gray v. Parker, Ib. 160; and we see no reason to depart from the ruling then made, especially as no case is to •be found in our reports making a different ruling to that made in the cases just cited ; in fact, until now the precise point presented in the two cases in 38 Mo. supra has never been before this court. The statute requires that “ all. exceptions taken during the trial of a cause or issue before the same jury shall be embraced in the same bill of exceptions,” but it was certainly never designed, where a motion for a new trial is niade and then continued to the next term, that a bill of exceptions should he filed at the trial term to preserve the exceptions then taken, and then another bill of exceptions should be filed at the next term, whose sole office would be to preserve the motion for a new trial;' And yet this must be plaintiff’s position, if a motion for a new trial, when continued, has not the effect, as decided in 38 Mo. supra, of keeping the cause in the breast of the court, by reason of the pendency of the motion, until the motion is determined.
The case of The State v. Ware, 69 Mo. 332, bears no analogy to this one, for the reason that there the exception not saved by bill at the proper term was one occurring on a *645preliminary motion for a change of venue, and besides, the trial did not take place at that term, and consequently no motion for a new- trial was made and continued so as to carry the case over. These features distinguish that case very broadly from this. It bas been the constant practice in this State to file a motion for a new trial, and to let the same go over for determination to the next term, under the belief that the pendency of the motion would operate as above indicated. In many instances, where the terms of the court are brief, or the verdict is returned near the end of the term, if the matters occurring at tbe trial could not be carried over in'.this way, especially if the trial involved the taking of a great deal of testimony and the saving of numerous exceptions, tbe practical result would be the affirmance of the judgment of the lower court. We shall adhere to our former rulings in this regard, and doing so, the judgment must be, as at first ordered, reversed.
All concur.